
	
		III
		110th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2008
			Mr. Specter (for
			 himself, Mr. Stevens,
			 Mr. Levin, Mr.
			 Lieberman, Mr. Menendez,
			 Ms. Mikulski, Ms. Murkowski, Mr.
			 Reed, Mr. Reid,
			 Mr. Schumer, Mr. Smith, Ms.
			 Snowe, Mr. Biden,
			 Mr. Leahy, Mr.
			 Allard, Mr. Bennett,
			 Mr. Bingaman, Mrs. Boxer, Mr.
			 Cardin, Mr. Carper,
			 Mr. Casey, Mrs.
			 Clinton, Mr. Cochran,
			 Mr. Craig, Mrs.
			 Dole, Mr. Domenici,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Feingold,
			 Mrs. Feinstein, Mr. Gregg, Mr.
			 Hagel, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Mr. Kohl,
			 Mr. Chambliss, Mr. Sununu, Mr.
			 Whitehouse, Mr. Rockefeller,
			 Mr. Warner, Mr.
			 Obama, Mr. Voinovich,
			 Mr. Coleman, Mr. Dodd, Mr.
			 Lugar, Mr. Lautenberg,
			 Mr. Brown, Mrs.
			 Murray, Mr. Bayh,
			 Mr. Martinez, Mr. Inouye, and Mr.
			 Salazar) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating March 25, 2008, as Greek
		  Independence Day: A National Day of Celebration of Greek and American
		  Democracy.
	
	
		Whereas the ancient Greeks developed the concept of
			 democracy, in which the supreme power to govern was vested in the
			 people;
		Whereas the Founding Fathers of the United States drew
			 heavily on the political experience and philosophy of ancient Greece in forming
			 a representative democracy;
		Whereas Greek Commander in Chief Petros Mavromichalis, a
			 founder of the modern Greek state, said to the citizens of the United States in
			 1821 that it is in your land that liberty has fixed her abode and . . .
			 in imitating you, we shall imitate our ancestors and be thought worthy of them
			 if we succeed in resembling you;
		Whereas, during World War II, Greece played a major role
			 in the struggle to protect freedom and democracy by bravely fighting the
			 historic Battle of Crete, giving the Axis powers their first major setback in
			 the land war, and setting off a chain of events that significantly affected the
			 outcome of World War II;
		Whereas Greece paid a high price for defending the common
			 values of Greece and the United States in the deaths of hundreds of thousands
			 of Greek civilians during World War II;
		Whereas, throughout the 20th century, Greece was 1 of only
			 3 countries in the world, outside the former British Empire, that allied with
			 the United States in every major international conflict;
		Whereas President George W. Bush, in recognizing Greek
			 Independence Day in 2002, said, Greece and America have been firm allies
			 in the great struggles for liberty. . . . Americans will always remember Greek
			 heroism and Greek sacrifice for the sake of freedom. . . . [and a]s the 21st
			 century dawns, Greece and America once again stand united; this time in the
			 fight against terrorism. . . . The United States deeply appreciates the role
			 Greece is playing in the war against terror. . . . America and Greece are
			 strong allies, and we're strategic partners.;
		Whereas President Bush stated that Greece's successful
			 law enforcement operations against a terrorist organization [November
			 17] responsible for 3 decades of terrorist attacks underscore the important
			 contributions Greece is making to the global war on terrorism;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 volatile Balkan region, investing over $20,000,000,000, creating over 200,000
			 new jobs, and contributing over $750,000,000 in development aid to the
			 region;
		Whereas Greece was extraordinarily responsive to requests
			 by the United States during the war in Iraq, immediately granting the United
			 States unlimited access to Greece's airspace and the base in Souda Bay, and
			 many United States ships that delivered troops, cargo, and supplies to Iraq
			 were refueled in Greece;
		Whereas Greece actively participates in peacekeeping and
			 peace-building operations conducted by international organizations including
			 the United Nations, the North Atlantic Treaty Organization, the European Union,
			 and the Organization for Security and Co-operation in Europe;
		Whereas, in August 2004, the Olympic games came home to
			 Athens, Greece, the land in which the games began 2,500 years ago and the city
			 in which the games were revived in 1896;
		Whereas Greece received worldwide praise for its
			 extraordinary handling during the 2004 Olympics of more than 14,000 athletes
			 and more than 2,000,000 spectators and journalists, a feat Greece handled
			 efficiently, securely, and with famous Greek hospitality;
		Whereas the unprecedented security effort in Greece for
			 the first Olympics after the attacks on the United States on September 11,
			 2001, included a record-setting expenditure of more than $1,390,000,000 and the
			 assignment of more than 70,000 security personnel, as well as the utilization
			 of an 8-country Olympic Security Advisory Group that included the United
			 States;
		Whereas Greece, located in a region in which Christianity
			 mixes with Islam and Judaism, maintains excellent relations with Muslim
			 countries and Israel;
		Whereas the Government of Greece has had extraordinary
			 success in recent years in furthering cross-cultural understanding and reducing
			 tensions between Greece and Turkey, as seen most recently with the January 2008
			 visit to Turkey by the Prime Minister of Greece, Kostas Karamanlis, the first
			 official visit to Turkey by a Prime Minister of Greece in 49 years;
		Whereas Greece is a key energy security hub that delivers
			 gas to Europe via the Turkey-Greece-Italy Interconnector;
		Whereas Greece is a world leader in the assimilation of
			 immigrants, with immigrants having grown to more than 10 percent of people
			 employed in Greece;
		Whereas Greece and the United States are at the forefront
			 of the effort to advance freedom, democracy, peace, stability, and human
			 rights;
		Whereas those and other ideals have forged a close bond
			 between the governments and the peoples of Greece and the United States;
		Whereas March 25, 2008, marks the 187th anniversary of the
			 beginning of the revolution that freed the people of Greece from the Ottoman
			 Empire; and
		Whereas it is proper and desirable for the people of the
			 United States to celebrate this anniversary with the people of Greece and to
			 reaffirm the democratic principles from which both Greece and the United States
			 were born: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 25, 2008, as Greek Independence Day: A National Day of Celebration of
			 Greek and American Democracy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
